Citation Nr: 0421810	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  02-160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased rating for a left shoulder 
disorder, which is currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active service from September 1958 to 
September 1962.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, which denied the veteran's claim for an increased 
rating for his service-connected left shoulder disorder - 
which, at that time, was evaluated as 20 percent disabling.  
He filed a timely appeal.  Subsequently, in March 2002, the 
RO issued a decision increasing the rating from 20 to 30 
percent, but denying a rating higher than that.  The veteran 
has since continued to appeal, requesting an even higher 
rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1992).

Historically, the veteran was service connected for post-
operative residuals of a dislocated shoulder in September 
1964.  In April 2000, the veteran filed a separate claim for 
"loss of rotator cuff, left shoulder, secondary to service 
connected post operative residuals, left shoulder, 
dislocation, status post Putti Platt procedure."  In May 
2001, the RO issued a rating decision that considered the 
rotator cuff tear as part of the overall residuals of the 
Putti-Platt procedure.  (The RO also included secondary 
degenerative joint disease (DJD) and deformity of the humeral 
head).  Even so, the RO continued its rating of his overall 
shoulder disorder at 20 percent.  The rotator cuff tear, DJD, 
and deformity of the humeral head are the current 
manifestations of the service-connected residuals of the 
Putti-Platt procedure, and are considered part and parcel of 
his left shoulder disorder.

During an April 2000 hearing before a decision review 
officer, the veteran alleged that he was 100-percent disabled 
because he was unable to work (See transcript, page 7).  
Recognizing that as an informal claim for a total disability 
rating based on individual unemployability due to his 
service-connected disabilities (TDIU), the RO, in March 2002, 
issued a rating decision adjudicating and denying a TDIU.  
The veteran did not file a timely notice of disagreement 
(NOD) contesting that decision, so that issue is not before 
the Board on appeal.  38 C.F.R. §§ 20.200, 20.1103 (2003).  


FINDING OF FACT

The left shoulder disorder at issue, otherwise characterized 
as post-operative residuals of a Putti-Platt procedure for a 
dislocated left shoulder, consists primarily of 
osteoarthritis, weakened muscle strength, and painful 
limitation of motion with no ankylosis.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 30 percent 
for the left shoulder disorder.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 4.73, Diagnostic Codes 
5003, 5200, 5201, 5303, 5305, 5306, and 8510. (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).

Recently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370 (June 24, 2004) ("Pelegrini 
II"), the United States Court of Appeals for Veterans Claims 
(Court) vacated its previous decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) ("Pelegrini I") and 
remanded the case to the Board for further development and 
consideration.  Pelegrini II revisited the requirements 
imposed upon VA by the VCAA.  The Court held, among other 
things, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a) (West 2002), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 2004 U.S. App. Vet. Claims LEXIS 
370, at *18-*21.  

In December 2002 and June 2003, the Board sent letters to the 
veteran outlining the evidence needed to substantiate his 
claim and explaining what evidence was his responsibility to 
obtain, and what evidence was the VA's responsibility to 
obtain.  Specifically, he was asked to provide employment or 
hospitalization records that would verify marked interference 
with his employment, presumably to substantiate any claim for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2003).  In January 2003, he responded stating that these 
records would be available within 30 days, but there was no 
further response.  In July 2003, the Board received a signed 
authorization form from him permitting the release of 
information to the VA, but the address was not filled out for 
the corresponding treating physician or health care provider.

In May 2003, the United States Court for Appeals for the 
Federal Circuit, in Disabled American Veterans (DAV) v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), held that the Board could not consider additional 
evidence without that evidence first being considered by an 
agency of original jurisdiction (AOJ) unless a waiver was 
obtained from the veteran.  So, in November 2003, the Board 
remanded this case to the RO for a review of the record and 
readjudication.  The RO issued a supplemental statement of 
the case (SSOC) in January 2004, continuing its denial of a 
rating higher than 30 percent.  

Obviously, the VCAA notices were sent after the RO's initial 
July 1999 decision, making it impossible to comply with the 
explicit timing requirements of §5103(a) without the 
nullification of the RO's initial decision.  But in Pelegrini 
II, the Court stated it was (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
[agency of original jurisdiction] action or decision and 
(2) the appellant is entitled on remand to VCAA-content-
complying notice."  Id. at *28; see also VAOPGCPREC 7-2004 
(July 6, 2004).  The Court further stated that in order to 
comply with the veteran's right to appellate review under 38 
C.F.R. §7194(a), a remand may require readjudication of the 
claim by the AOJ once complying notice is given, unless AOJ 
adjudication is waived by the claimant.  Id. at *32-*33, 
citing Disabled Am. Veterans v. Sec'y of Veterans Affairs, 
327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding that the 
Board is not permitted, consistent with section 7104(a) to 
consider 'additional evidence without having to remand the 
case to the AOJ for initial consideration [or] without having 
to obtain the appellant's waiver [of such remand]'").  This 
suggests that in cases where, as here, the VCAA notice was 
sent after the RO's initial unfavorable decision, it is 
appropriate for the Board to remand the claim to the RO for 
further development and readjudication.  But since, in this 
particular case, the veteran was given a chance to submit 
further evidence prior to the RO's readjudication of his 
claim, the Board finds that satisfactory measures have been 
taken to overcome the problems with the VCAA timing 
requirements as outlined in Pelegrini II.  

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at *23.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the December 2002 and June 2003 VCAA 
notice letters that were provided to the veteran do not 
contain the precise language specified by the Pelegrini II 
Court in its description of the "fourth element" of the 
VCAA notification requirement, the Board finds that the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  Moreover, in a 
recent precedent opinion of VA's General Counsel it was held 
that the language in Pelegrini I, which is similar to the 
language in Pelegrini II, stating that VA must request all 
relevant evidence in the claimant's possession was mere 
dictum and, thus, not binding.  See VAOGCPREC 1-2004 (Feb. 
24, 2004) (the Court's statements in Pelegrini I that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA); 
see also Pelegrini II, 2004 U.S. App. Vet. Claims LEXIS 370, 
*52 (Ivers, J., dissenting).  The Board is bound by the 
precedent opinions of VA's General Counsel, as the chief 
legal officer for the Department.  38 U.S.C.A. § 7104(c).

With respect to the VCAA letters of December 2002 and June 
2003, the veteran was requested to respond within 30 days.  

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The RO obtained the veteran's VA outpatient treatment (VAOPT) 
records, and records from Dr. Harris, an orthopedic surgeon 
at the VA Medical Center (VAMC) in Boston, Mass., also were 
submitted.  As well, the RO requested and obtained VA 
examinations in September 2000 and December 2002.  And 
although over 1 year has passed since the most recent June 
2003 VCAA letter, the veteran has not indicated that he has 
any additional relevant information or evidence to submit, 
or which needs to be obtained.  

In sum, the record reflects that the facts pertinent to this 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claim.

Factual Background

September 1998 records from Dr. Harris - who, as mentioned, 
is an orthopedic surgeon at the Boston VAMC, indicate the 
veteran had a chronic rotator cuff tear with secondary DJD of 
the left shoulder.  The records note that the July 1998 
X-rays revealed a deformed humeral head and DJD.  

A September 2000 VAOPT record indicates the veteran had very 
limited range of motion (ROM) of the left shoulder - 
abduction to 40 degrees, with significant pain.  It was 
further noted:  

...severe, chronic pain and limited motion in the 
left shoulder, which are subject to flare-ups 
whenever he lifts or repeatedly moves the 
shoulder, even for normal activities of daily 
living.  During such flare-ups his motion becomes 
so painful that he essentially maintains the 
shoulder at complete rest in order to alleviate 
his pain.  As such, it appears that his left 
shoulder condition continues to progress and 
renders him able to use the left shoulder only 
for very minimal motion or activity.

The report of a July 2001 VA general medical examination 
reiterated the veteran had DJD of the left shoulder with 
marked pain and limitation of motion, with weakness of the 
grasp and slight atrophy of the biceps, triceps and deltoid 
muscles.  Abduction was limited to 30 degrees, with pain 
development actively and no further abduction possible.

A July 2002 VAOPT record indicates chronic pain syndrome, 
fatigue, and probable myelodysplastic syndrome were 
diagnosed.  

VAOPT records from the Manchester VAMC indicate the veteran 
received continued treatment for pain related to his shoulder 
disability, and other unrelated disabilities.  He was treated 
with a combination of OxyContin, Darvon, and Percocet.  A 
September 2002 note indicates he had increased pain after 
falling 3 weeks prior to the examination.  The examiner noted 
"in the last two years, while doing outdoor recreation such 
as sailing, [the veteran] has fallen and injured his knee 
severely and now rotator cuff.  Patient has multiple medical 
problems and there is some concern that he might want to 
reduce some of his activities."  

An October 2002 VAOPT record notes that an X-ray taken 
earlier that month had revealed osteoarthritis of the 
shoulder, elbow chondrocalcinosis and possible pseudo gout.  
Physical examination revealed decreased ROM of the left 
shoulder with significant impingement and the beginning of 
some adhesive capsulitis.  The shoulder was injected with 
Depo-Medrol.  The final diagnosis was subacromial bursitis.  
It was confirmed the veteran had chondrocalcinosis of the 
elbow, but pseudo gout was doubtful.

During a December 2002 VA examination, the veteran complained 
that his left shoulder had gotten worse over the prior six 
months.  He stated that the shoulder problem did not bother 
his left elbow or left hand, but that he did experience 
numbness on and off in his left hand.  He had last worked as 
a nurse 21/2 years prior to that examination.

During the objective clinical portion of that evaluation, ROM 
for the left shoulder was as follows:

Flexion to 75 degrees
Abduction to 50 degrees
Internal rotation to 50 degrees
External rotation to 20 degrees



The VA examiner further noted:

Reflexes are present and symmetrical at the level 
of the biceps, triceps and wrists.  There is some 
tenderness over the shoulder cuff.  However, 
there is no sensation of swelling present.  There 
is some mild atrophy of the deltoid anteriorly.  
There is a long anterior deltopectoral grooved 
surgical incision that had been performed for the 
Pugh plate surgery.  Circumference of the arms 
measured are as follows:  Right arm 12 1/2 inches 
circumference, left arm 12 inches circumference, 
right forearm 11 1/4 inches in circumference, left 
forearm 11 inches circumference.  The patent 
notes that he is right-handed.  Elbow motion is 
normal ... Grip is full.  All motion of the hands 
are intact.  Sensory examination reveals two-
point discrimination at the 95% level on the 
right and at the 90% level on the left.  This 
would indicate a normal sensory discrimination.  
Strength testing reveals some significant 
decrease in strength at the level of the shoulder 
musculature and this was all muscles involved in 
range of motion of the shoulder.  The decrease in 
strength at the level of the shoulder may well to 
some degree be due to the presence of some 
discomfort while strength testing.  Grip strength 
was measured with a Jamar dynamometer and on both 
sides.  On the right side, he exhibited 
relatively normal strength for [a] male in his 
age group.  On the left side, the findings were 
much below the level and on the left side, he 
failed to produce a bell curve that would 
indicate the tendency to symptom enhancement 
pertaining to the left grip.

The diagnoses were osteoarthritis and shoulder cuff attrition 
of the left shoulder with limitation in ROM and decreased 
shoulder strength, estimated to be about 80 percent of 
normal.  The examiner noted that "pain issues pertaining to 
the left shoulder is more than likely not related since this 
type of shoulder problem while disabling from weakness of the 
shoulder and loss of active range of motion is ordinarily not 
significantly painful."  There was no neurological pathology 
found.  Jamar dynamometer findings suggested symptom 
enhancement pertaining to the grip strength in his left hand.  
No other orthopedic pathology was found in the left upper 
extremity.

The report also confirms that the October 2002 X-rays had 
revealed osteoarthritis.  It was noted there had been no 
change from the X-rays taken two years prior.  Although there 
were degenerative features involving the glenohumeral joint, 
deformity of the humeral head typical of recurrent 
dislocation was not present.  The final conclusion was 
"modest osteoarthritic changes without humeral head 
deformity of significance." 

In July 2003, VAOPT records indicate the veteran hurt his 
back while helping his daughter tear down a shed.

Governing Laws and Regulations

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  
38 C.F.R. § 4.3 (2003).  Also, when making determinations as 
to the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2003); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Also, when determining the severity of musculoskeletal 
disabilities such as the one at issue, which is at least 
partly rated on the basis of range of motion, VA must 
consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated due to the extent of his 
pain/painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when his symptoms "flare up," such 
as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2003). 

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45 (2003).

There are several potentially applicable diagnostic codes 
(DCs) for the veteran's left shoulder disability.  Under 38 
C.F.R. § 4.71a, DC 5003, degenerative arthritis or 
osteoarthritis, when established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

Limitation of motion for the shoulder and arm, without 
ankylosis, is rated under 38 C.F.R. 4.71a, DC 5201.  If ROM 
of the minor (non-dominant) arm is limited to 25 degrees from 
the veteran's side, a 30 percent rating is warranted.  If 
motion is limited to midway between the side and shoulder 
level, a 20 percent rating is warranted.  If motion is 
limited to the shoulder level, a 20 percent rating is also 
warranted.

The Rating Schedule lists what VA considers to be "normal" 
range of motion in the shoulder in the directions of flexion, 
abduction, and internal and external rotation.  See 38 C.F.R. 
§ 4.71, Plate I (2003).  Plate I provides that normal flexion 
is from 0 to 180 degrees; normal abduction is from 0 to 180 
degrees, and normal internal and external rotation is each 
from 0 to 90 degrees.  

Impairment of the minor humerus is rated under DC 5202 as 
follows:  loss of the head of the humerus (flail shoulder) is 
rated at 70 percent; nonunion of the humerus (false flail 
joint) is rated at 50 percent; fibrous union is rated at 40 
percent; recurrent dislocation of the humerus at the 
scapulohumeral joint with frequent episodes, and guarding of 
all arm movements, is rated at 20 percent; recurrent 
dislocation of the humerus at the scapulohumeral joint with 
infrequent episodes, and guarding of movement only at the 
shoulder level, is rated also at 20 percent; malunion of the 
humerus with marked deformity is rated at 20 percent; and 
malunion of the numerous with moderate deformity is rated 
also at 20 percent.

Muscle injuries to the shoulder girdle and arm are rated 
under 38 C.F.R. § 4.73, DCs 5301 - 5306.  The function of 
each muscle group is rated based on the severity of the 
disability and whether it impacts the dominant or non-
dominant shoulder and arm.  Except for muscle group IV, each 
non-dominant muscle group is rated as follows:  severe 
functional impairment at 30 percent; moderately severe at 
20 percent; moderate at 10 percent; and slight at 0 percent 
(i.e., noncompensable).  Muscle group IV, which stabilizes 
the shoulder against injury in strong movements and holds the 
head of the humerus in the socket, is rated as follows for 
the 
non-dominant shoulder and arm:  severe is rated at 20 
percent; moderately severe also at 20 percent; moderate at 10 
percent; and slight at 0 percent.

Pyramiding, which is the evaluation of the same disability 
or the same manifestation of a disability under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2003).  
However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury, which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings 
under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  

Legal Analysis

In March 2002, as indicated, the rating for the veteran's 
left shoulder disorder was increased from 20 to 30 percent 
based on his limited ROM during the September 2000 VA 
examination.  That examination noted limited motion on 
abduction to 30 degrees, with pain developing actively.  The 
RO concluded that this most closely approximated a ROM of 25 
degrees from the side on abduction, and so a 30 percent 
rating was warranted for the left shoulder.  (Since he is 
right-handed, the left shoulder is considered his minor or 
non-dominant extremity).

During the more recent December 2002 VA examination, 
abduction of the arm was limited to 50 degrees, showing a 
slight improvement from the September 2000 examination, but 
still more closely approximating a ROM of 25 degrees from the 
side.  So this would also warrant a 30 percent rating under 
DC 5201.

To warrant a rating higher than 30 percent based on 
limitation of motion for the left shoulder, the veteran would 
have to have ankylosis under DC 5200 - where the scapula and 
humerus move as one piece.  But there are no objective 
clinical indications of ankylosis.  See, e.g., Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  He has retained some 
measurable range of motion-albeit, as indicated above, much 
less than normal.  So the provisions of 38 C.F.R. § 4.71a, DC 
5200, simply do not apply.

The Board also has considered other potentially applicable 
DCs.  In his July 2002 brief, the veteran's representative 
argues that DC 8510, which rates the severity of paralysis of 
the upper radicular group (shoulder and elbow), is 
applicable.  However, despite the veteran's complaints of 
occasional numbness in his left hand, there were no objective 
clinical indications of a neuropathy during his December 2002 
VA examination.  Nor are there any other objective clinical 
indications of a neuropathy in the record.  Thus, DC 8510 
also is not applicable.

The veteran's representative also argues that DCs 5301, 5305, 
and 5306 are applicable because of muscle atrophy and the 
veteran's decreased grip strength.  But the highest rating 
available under these DCs for a non-dominant shoulder is 
30 percent for a severe functional impairment.  So these DCs 
will not afford him a rating higher than what he has 
presently.

Finally, the Board has considered whether the veteran has 
possible impairment of the humerus rated under DC 5202.  
Although Dr. Harris noted a deformed humerus ball in 
September 1998, subsequent X-rays and examinations have shown 
no such deformity.  But even if the Board were to set aside 
these contradictory findings, in order to warrant a rating 
higher than 30 percent under DC 5202, there must fibrous 
union of the humerus.  This is not the case here.  

The veteran's representative also argues, in his July 2002 
brief, that the veteran should receive a combined rating of 
60 percent based on the following:

	10 percent under DCs 5003 -5010 for degenerative joint 
disease with pain
	30 percent under DCs 5303, 05, 06 for muscle atrophy 
with decreased grip
	30 percent under DC 8510 - 5201 for severe restriction 
in ranges of motion

The Board has considered whether the veteran is entitled to 
separate ratings for his left shoulder disorder.  But 
unfortunately, a separate rating for DJD or osteoarthritis is 
inappropriate in the circumstances of this case since the DJD 
or osteoarthritis, in turn, is expressly rated as limitation 
of motion when confirmed by X-rays.  See 38 C.F.R. §4.71a, DC 
5003 (2003).  Likewise, separate ratings for muscle injury 
and motion limitation also are inappropriate since the rating 
criteria have overlapping considerations (namely, with regard 
to symptoms of pain and motion limitation affecting daily 
usage).  In light of this, the Board concludes that it would 
be pyramiding to assign separate ratings as suggested by the 
veteran's representative.  See Esteban, 6 Vet. App. at 259.

The Board acknowledges the veteran's repeated complaints of 
chronic pain and his ongoing treatment, however, the VA 
physician who examined him in December 2002 opined that his 
pain issues are more likely not related to his left shoulder 
disability at issue since this disorder is not ordinarily 
significantly painful.  And furthermore, in July 2002, 
chronic pain syndrome, fatigue, and probable myelodysplastic 
syndrome were diagnosed.  So these nonservice-related 
conditions may explain at least some of his pain and fatigue 
in light of the VA examiner's opinion.  See, e.g., Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (requiring that VA be 
able to distinguish symptoms attributable to service-
connected conditions from those that are not).

Furthermore, in December 2002, the veteran's limited motion 
upon abduction was to 50 degrees, and while the Board 
recognizes there may be some additional functional impairment 
during flare-ups, this is already compensated for within his 
existing 30 percent rating because a rating at this level 
presumes abduction is limited to only 25 degrees.  
Consequently, since he has noticeably greater range in his 
abduction, yet still has a 30 percent rating, this 
necessarily presumes there is an additional window of 
limitation to compensate him for times when his range of 
motion is less due to, for example, a flaring up of his 
symptoms or when they are otherwise most problematic.  In 
addition, despite his complaints about functional impairment, 
the record indicates he remains active - sailing and doing 
home improvement projects.  So even considering his DeLuca-
type symptoms, an assignment of 30 percent is most 
appropriate.  See, too, 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(2003).  



Extraschedular Consideration

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorder at 
issue under the provisions of 38 C.F.R. § 3.321(b)(1) (2003).  
He has not been frequently hospitalized on account of it.  
The disability also has not caused marked interference with 
his employment, i.e., beyond that contemplated by his 
assigned rating, or otherwise rendered impractical the 
application of the regular schedular standards.  The Board 
previously requested this type of employment information and 
evidence in December 2002 and June 2003 letters to the 
veteran.  He initially responded in January 2003, stating 
records supporting extraschedular consideration were 
forthcoming (within 30 days), but none were actually 
submitted.  And when he later submitted a signed 
authorization form, which ordinarily would permit VA to 
obtain confidential medical records and information 
concerning him, he did not list any address of a source to 
contact.  So even if his overall functional impairment may 
hamper his performance in some respects, the evidence 
currently on file does not show that it is to a level 
requiring extra-schedular consideration since these 
provisions are reserved for very special cases of impairment 
that simply are not shown here.  Consequently, the Board does 
not have to remand this case to the RO for further 
consideration of this issue.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For these reasons, the claim for service connection for a 
left shoulder disorder must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, this doctrine 
is not applicable in the instant appeal.  38 C.F.R. § 4.3 
(2003); see also Alemany v. Brown, 9 Vet. App. at 519; 
Gilbert v. Derwinski, 1. Vet. App. at 57.




ORDER

The claim for a rating higher than 30 percent for the left 
shoulder disorder is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



